Exhibit 10.2

 



THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN SECURED BY THIS NOTE.

 

Original Issue Date: September 8, 2016 Face Amount: $720,000 Purchase Price
$650,000

 

 

10% ORIGINAL ISSUE DISCOUNT SECURED PROMISSORY NOTE

DUE OCTOBER 15, 2016

 

 

FOR VALUE RECEIVED, of Protea Biosciences Group, Inc., a Delaware corporation,
(the “Company”), having its principal place of business at 1311 Pineview Drive,
Suite 501, Morgantown, WV 26505, promises to pay to ______________________
(“_______) or his or its registered assigns (together with _____________, the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $720,000 (the “Face Amount”) on October 15, 2016 (the “Maturity Date”), or
such earlier date as this Note is required or permitted to be repaid, as
provided hereunder, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note in accordance
with the provisions hereof. This Note is subject to the following additional
provisions:

 

     Section 1.     Definitions. For the purposes of this 10% original issue
discount secured promissory note (the “Note”), in addition to the terms defined
elsewhere in this Note, (a) capitalized terms not otherwise defined herein shall
have the meanings set forth in the Subscription Agreement and (b) the following
terms shall have the following meanings:

 

"Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 



 1 

 

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion or exercise
of the Note and the Securities issued together with the Note), (b) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholder of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the Company or the successor entity of such
transaction, or (c) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholder of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the date hereof (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by the Company of an agreement to which the Company is a party or
by which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.

 

“Event of Default” shall have the meaning set forth in Section 5(a).

 

"Interest Rate" shall mean ten percent (10%) per annum.

 



 2 

 

 

“Guaranty Agreement” means the guaranty agreement between the Holder and the
Subsidiary referred to in Section 4(a).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“New York Courts” shall have the meaning set forth in Section 6(d).

 

“Original Issue Date” means the date of the first issuance of the Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Subscription Agreement” means the Subscription Agreement, dated as of September
2, 2016 among the Company and the Holder, as amended, modified or supplemented
from time to time in accordance with its terms.

 

“Subsidiary” means Protea Biosciences, Inc., a Delaware corporation, and a
wholly owned subsidiary of the Company.

 

“Security Agreement” shall have the meaning set forth in Section 4(b).

 

“Transaction Documents” shall mean collectively, the Subscription Agreement, the
Security Agreement and this Note.

 

Section 2.     Payment. On the Maturity Date, the Company shall pay to the
Holder the $720,000 Face Amount of this Note plus simple interest on the then
unpaid principal Face Amount of this Note, at the Interest Rate, calculated, on
the basis of a 360-day year consisting of twelve 30 calendar day periods, from
the Original Issue Date to the date that the entire Face Amount of this Note is
paid in full.

 

Section 3.      Prepayment. The Company shall have the right at any time or from
time to time to prepay all or any portion of the Face Amount of this Note plus
accrued interest herein at the Interest Rate, without any premium or penalty of
any kind.

 

Section 4.      Guaranty and Security.

 

     (a)     The Subsidiary shall unconditionally and irrevocably guaranty to
pay and perform all of the obligations of the Company under this Note pursuant
to the guaranty agreement in the form of Exhibit A annexed hereto and made a
part hereof (the “Guaranty Agreement”).

 



 3 

 

 

     (b)     Payment of this Note shall be secured by a first priority Lien and
security interest on the accounts receivable and inventories of the Company and
all proceeds thereof in accordance with the security agreement, dated as of the
Original Issue Date, between the Company and its Subsidiaries, as debtors, and
the Holder, as secured party, and in the form of Exhibit B annexed hereto and
made a part hereof (the “Security Agreement”).

 

     Section 5.     Events of Default.

 

(a)       “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)       any default in the payment of the principal Face Amount of this Note
or interest and other amounts owing to a Holder on this Note, as and when the
same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise);

 

(ii)       the Company shall fail to observe or perform any other covenant or
agreement contained in this Note or other Transaction Documents, which failure
is not cured by the earlier of 10 Business Days or the Maturity Date;

 

(iii)       the Company or any Significant Subsidiary (as such term is defined
in Rule 1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

(iv)       the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $250,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(v)       the Company shall be a party to any Change of Control Transaction or
Sale of Control or shall agree to sell or dispose of all or in excess of 40% of
its assets in one transaction or a series of related transactions (whether or
not such sale would constitute a Change of Control Transaction);

 

(vi)       any monetary judgment, writ or similar final process shall be entered
or filed against the Company, any subsidiary or any of their respective property
or other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 30 calendar
days.

 



 4 

 

 

(b)       Remedies Upon Event of Default. If any Event of Default occurs and
shall be continuing, the outstanding principal Face Amount of this Note, plus
accrued but unpaid interest and the Interest Rate and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash. The Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder, including without limitation asserting all of
its rights and remedies available to it under the Security Agreement and
applicable law. Such acceleration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a holder
of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 5(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

     Section 6.     Miscellaneous.

 

a)     Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, by
electronic communication or sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purpose by
notice to the Holder delivered in accordance with this Section 6(a). Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, by
electronic communication or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile or electronic communication prior to 5:30 p.m. (New
York City time), (ii) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile or electronic
communication between 5:30 p.m. (New York City time) and 11:59 p.m. (New York
City time) on any date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given.

 

b)     Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Note now or hereafter
issued under the terms set forth herein.     

 



 5 

 

 

c)     Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

d)     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholder, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

e)     Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 



 6 

 

 

f)      Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

g)     Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

h)     Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

i)      Assumption.  Any successor to the Company or any surviving entity in a
Sale of Control shall (i) assume, prior to such Sale of Control, all of the
obligations of the Company under this Note and the other Transaction Documents
pursuant to written agreements in form and substance satisfactory to the Holder
(such approval not to be unreasonably withheld or delayed) and (ii) issue to the
Holder a new debenture of such successor entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, which shall be satisfactory to the Holder (any such approval not
to be unreasonably withheld or delayed).  The provisions of this Section 9(i)
shall apply similarly and equally to successive Sale of Controls and shall be
applied without regard to any limitations of this Note.

 

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

 

Protea Biosciences Group, Inc.

 

 

  By:               Name: Stephen Turner     Title: Chief Executive Officer    
Facsimile No. for delivery of Notices: 304-292-7101    

 

 

 



 

